DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 5 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sik (KR 10-2124996) as cited by Applicant. 
Regarding Independent Claim 1, Sik teaches a rotating window sensor cleaning system (100; Ig. 1)  comprising: a frame (housing unit, 170) having a space (opening, 171) therein; a camera (camera, 200) or a sensor fixed inside the frame (170; Fig. 2); a window (rotating unit, 120) which is transparent (Paragraph [0034]), and arranged in front of the camera (200) or the sensor (Fig. 1) and mounted to be rotatable with respect to the frame (170; rotating unit, 120 is mounted to the power transmission unit, 112 which transmits rotational force to the rotating unit, 120; Paragraph [0033]); and a wiper blade (foreign material removal unit, 130) fixed to the frame (170; Fig. 2) and mounted to be in sliding contact with the window (120; Paragraph [0044]), wherein the window (120) is configured to be rotated by a motor (power transmission unit, 112 with power generating unit, 11) fixed to the frame (170, Fig. 2), the window (120) is configured in a form of a disk (Fig. 1), the window (120) is mounted to be rotatable in a window guide housing (Annotated Fig. 3) fixed to the frame (170), the window guide housing (Annotated Fig. 3) includes a first waterproof wall (wall of airtight member, 140; Paragraph [0011]) that protrudes along an outer circumferential surface having a cylindrical shape (Fig. 4) and is coupled to a first waterproof groove formed in the frame (Fig. 4), and a reinforcing structure (Annotated Fig. 3) that is connectable to a rotation shaft (112) of the motor is mounted in a center of the window (120; Fig. 3).  

    PNG
    media_image1.png
    514
    455
    media_image1.png
    Greyscale

Regarding Claim 2, Sik teaches the rotating window sensor cleaning system (100) wherein the window guide housing (Annotated Fig. 3) includes a second waterproof wall (second friction member, 132)) formed to surround an edge of the window (20; Fig. 3).  
Regarding Claim 3, Sik teaches the rotating window sensor cleaning system (100) further comprising a drain hole (drainage hole, 172) which is located under the window (120) to discharge moisture that comes in contact with a front surface of the window (120) in a downward direction of the frame (170; Paragraph [0056]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 10-2124996) as cited by Applicant.
Regarding Claim 4, Sik teaches the rotating window sensor cleaning system (100) further comprising a spray nozzle and is configured to spray washer fluid toward the front surface of the window (120; Paragraph [0060]).  
Sik does not explicitly teach a spray nozzle which is arranged above the frame, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sik to explicitly teach a spray nozzle which is arranged above the frame, as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 5, Sik teaches the rotating window sensor cleaning system (100) wherein the frame (170) includes: a body having open front (Fig. 1); a front cap (180) assembled to cover an open front portion of the body (170; Fig. 1) and including an observation hole (through hole, 181) formed at a position corresponding to the camera (200) or the sensor (Fig. 1); and a rear cap (160) assembled to cover a  rear portion of the body (Fig. 1) and including a connection mounting hole electrically connected to the camera (200) or the sensor (Paragraph [0054]).
Sik does not explicitly teach a body having open rear side, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sik to explicitly teach a body having open rear side, as claimed, since it has been held that
constructing a formerly integral structure in various elements involves only routine skill in
the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  JP 2007110665 (A) to Mitsuhiro teaches a rotating window sensor cleaning system comprising: a frame having a space therein; a camera or a sensor fixed inside the frame; a window which is transparent, and arranged in front of the camera or the sensor and mounted to be rotatable with respect to the frame; and a wiper blade fixed to the frame and mounted to be in sliding contact with the window, wherein the window is configured to be rotated by a motor fixed to the frame.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723